Citation Nr: 0103771	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-19 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-wife


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the veteran's claim of 
service connection for post-traumatic stress disorder (PTSD) 
was denied.  

In September 1999 the veteran requested a travel board 
hearing in his substantive appeal; however, in November 1999 
he withdrew this request stating that he wanted a personal 
hearing at the RO.  The veteran's personal hearing was 
conducted in April 2000.


FINDING OF FACT

The veteran has verifiable in-service stressors that support 
a diagnosis of PTSD; PTSD is attributable to service.


CONCLUSION OF LAW

The veteran has PTSD as a result of active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(f) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service records show that the veteran served a tour in 
Vietnam for one year, and served with the 87th Engineering 
Company, 199th Infantry Brigade in Vietnam.  His military 
occupational specialty (MOS) was that of combat engineer.  
His assigned duties consisted of dump truck driver, combat 
construction specialist and combat demolition assistant.  The 
veteran received the National Defense Service Medal, the 
Vietnam Service Medal, Army Commendation Medal, Republic of 
Vietnam Campaign Medal W/Device 60.  He received One Overseas 
Bar Vietnam Summer-Fall 69 and Vietnam Winter-Spring 70 
Unnamed Campaign.

Service medical records show that the veteran's entrance 
examination report is devoid of complaints or findings of 
PTSD.  They also show that in April 1970 the veteran 
reportedly ingested 18 pills. The report indicates that the 
veteran later denied taking pills.  The examiner noted that 
the veteran did not look like he took that many pills or any 
at all and found no evidence of psychosis or suicidal 
tendency.

Service medical records further show that the veteran was 
seen again in January 1971 and was noted to have used drugs 
in Vietnam, but not before then.  The examiner diagnosed the 
veteran as having a character disorder.

Service medical records also show that in February 1971 the 
veteran arrived at his appointment "high" and appeared to 
have little insight into personality problems.  The medical 
impression was that the veteran was passive-dependent, 
moderate.  

The veteran's separation examination report in February 1972 
is negative for complaints or findings of PTSD.

In January 1998 the veteran underwent a VA examination for an 
evaluation of PTSD.  His medical history indicates that he 
has had problems since leaving service and that after Vietnam 
he was sent to Germany where he was under psychiatric care.  
It further states that he is withdrawn, explosive, and unable 
to hold down relationships.  The veteran has nightmares 2-3 
times per week and only sleeps for a few hours.  His 
nightmares focus on Vietnam, about his work on a demolition 
crew for an infantry unit.  He recalled that two months after 
being in Vietnam he saw "fourteen people show up with body 
parts the size of grapefruit being all that was left of 
them."  The veteran indicated that he threw violent fits at 
home and that he was agitated by loud noises.  When planes 
flew overhead they would send him to the woods for three days 
by himself.  He had few friends, many of whom where scared of 
him.  He avoided things having to do with Vietnam.  He denied 
having flashbacks during the day and said that most of his 
problems occurred at night.  The examiner diagnosed the 
veteran as having PTSD, alcohol dependency in remission.  

The RO received treatment records from February 1998 to 
September 1998 from the VA Medical Center (VAMC) in Columbia, 
South Carolina.  The records show that the veteran received 
treatment in March 1998 for his inability to sleep and for 
his nerves during the day.  The veteran reported that he 
vomited each night since Vietnam.  He was assessed as having 
PTSD.  Records from June 1998 show another PTSD assessment.  
An August 1998 treatment report indicates the veteran was 
agitated with his family members, very worried about 
everything, having problems with explosive temper, and having 
nightmares.  He was assessed as having PTSD.

In an October 1998 private examination report, the 
psychologist's mental status evaluation of the veteran shows 
that his overall behavior was somewhat withdrawn, but he was 
cooperative.  The psychologist saw no disruption of the 
veteran's speech or thought organization.  He stated, 
"obviously in thought content he is quite obsessed with his 
experiences in Vietnam, and preoccupied with those events."  
The psychologist's impression was that the veteran was a very 
credible man who appeared to be suffering significantly from 
PTSD.

Treatment records show that the veteran was admitted to the 
Dorn VAMC in South Carolina in January 1999.  The veteran was 
sent on commitment papers from Lancaster County after 
threatening to kill his ex-wife's husband over details of a 
drug bust that occurred a year ago.  The veteran reported 
having a flashback five days prior to admission which left 
him temporarily disoriented as well as with more frequent 
nightmares.  The VAMC record reflect a diagnosis of PTSD.

In a statement dated in February 1999, the veteran stated 
after being assigned to the 87th Engineer Brigade, 199th Light 
Infantry, his unit was attacked.  He was later sent to Din 
Quan to Fire Base Nancy where he was assigned to companies A, 
B, C, and D.  He stated that they had many fire fights.  He 
indicated that the first killing he witnessed was that of a 9 
year-old Vietnamese boy one week after his arrival.  He also 
stated that while on a search and destroy mission at Fire 
Base Nancy the mortar squad left their mortars overnight.  
When they returned the next day they discovered the mortars 
were booby trapped and exploded.  He recalled having to pick 
up pieces of body parts and that he and his sergeant 
attempted to move the mortars away from the camp to detonate.  
He also stated that they flew helicopter sorties and also 
went through three different convoy ambushes when several men 
were wounded.

In the PTSD questionnaires he completed in February and May 
1999, the veteran reported the incident of an attack five 
days after being assigned to the 87 Engineer Brigade, 199th 
Light Infantry, in October 1969.  In addition, he reported 
that while at Fire Base Nancy he had been on a search and 
destroy mission in which mortars were left overnight.  When 
they returned they discovered the mortars had been booby 
trapped.  The mortars exploded, killing some men from the 
squad. 

The veteran appeared for a hearing before a local hearing 
officer in April 2000.  He testified that he had been 
stationed at Fire Support Base Nancy out in the field as a 
combat engineer.  He stated that he had been sent out on 
reconnaissance for search and destroy missions from four to 
six weeks at a time and did mine sweeps on roads sometimes.  
He also stated that he went with the infantry and joined them 
in blowing enemy caches, bunker complexes, and any mines and 
stuff that they found out in the field.  Although his "201 
file" listed him as a dump truck driver, the veteran denied 
ever driving a truck.  The veteran also testified that he 
basically did demolition and was involved in several 
ambushes.  He testified that there was a lot of rocket fire 
at Long Binh and he was mortared a lot out in the field.

At the hearing the veteran's ex-wife testified that when the 
veteran returned from Vietnam he had nightmares every night.  
He woke up screaming and the only words she understood were 
mentions of M-16.  In addition, he jerked her out of bed, 
threw her in the corner and covered her up with anything he 
could find.  She stated that he did not talk about it a lot 
and there were times when he acted as if he were over there.  
She also testified that these things did not happen every 
night, but did start pretty immediately upon returning home 
from Vietnam.

II.  Legal Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2000); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clearing and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f), see also Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).

The veteran alleges a number of specific stressful events in 
service while serving in Vietnam.  Although no attempt was 
made by VA to verify the veteran's report that the infantry 
he was assigned to was attacked within his first week, that 
he experienced firefights and mortar attacks, or to confirm 
the death or wounding in action of the soldier mentioned in 
the February 1999 PTSD questionnaire, his verified stressors 
of serving in a combat zone and performing mine sweeps, and 
detonation work are deemed to be verified.  This is based on 
the veteran's DD 214 that states that his MOS was combat 
engineer for a light infantry brigade.  While there may be 
disagreement as to the dates of his assignments, there is no 
question that the veteran's official record of assignments 
(DA Form 20) shows that his duties include combat 
construction specialist and combat demolition assistant.   
The veteran's duty assignments and MOS are consistent with 
his reported stressors and provide sufficient verification 
thereof.

As for a diagnosis of PTSD, the medical evidence is replete 
with this diagnosis, including a January 1998 VA examination.  
Subsequent VAMC treatment records dated in March, June and 
October 1998 and January 1999 also reflect this diagnosis.

In order to establish service connection, the evidence must 
establish a link between PTSD symptoms and verified 
stressors. 38 C.F.R. § 3.304(f). As previously stated, the 
verified stressors in this case include serving in a combat 
zone as a demolitions specialist.  The January 1998 VA 
examination report notes that the veteran's nightmares always 
focus on his work on a demolition crew for an infantry unit 
in Vietnam.  In the October 1998 examination report the 
psychologist noted that regarding the veteran's thought 
content, he was quite obsessed with his experiences in 
Vietnam and was preoccupied with those events.  Both 
examiners diagnosed the veteran as having PTSD. 

In view of the examinations that link verified stressors, 
namely the veteran's work as a combat engineer to PTSD, and, 
resolving any reasonable doubt in his favor, the Board finds 
that the evidence supports the requisite link between the 
veteran's verified stressors and PTSD symptoms.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.304(f).  Having satisfied the 
regulatory requirements of service connection for PTSD as set 
out in § 3.304(f), the veteran's claim of service connection 
for PTSD is granted.


ORDER

Service connection for PTSD is granted.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

